Citation Nr: 1644121	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  08-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty military service from September 1977 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  This claim was remanded in June 2011, May 2013, June 2014, and July 2015 for additional claim development, and has now been returned to the Board for further adjudication.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in August 2009.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's psychiatric disorder is not related to his active duty service, and is not proximately caused or permanently aggravated by his service-connected disabilities.






CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred or aggravated in service, and is not proximately caused or permanently aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, an August 2007 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  
 
As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that with the exception of 1983 and 1984 records from the Houston VA Medical Center (VAMC), all of the Veteran's service treatment records, personnel records, Social Security Administration (SSA) records, and relevant post-service treatment records have been collected.  As for the 1983 and 1984 Houston VAMC records, VA attempted to procure the records identified by the Veteran but received a negative response from the Houston VAMC in June 2008.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with the claim on appeal including an August 2011 VA opinion, a November 2012 supplemental opinion, a June 2013 VA opinion, an August 2014 VA opinion, a November 2014 psych addendum, and a November 2015 supplemental opinion.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these claims were based on a thorough review of the claims file, include a detailed medical history, provide adequate supporting rationale for etiology opinions, and address both the direct and secondary theories of service connection that have been raised by the record.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal was remanded in June 2011, May 2013, June 2014, and July 2015 for additional development to include to collection of relevant outstanding post-service treatment and to provide VA examination reports that were responsive to the theories of direct and secondary service connection that are raised by the record.  A review of the record reveals that all of the remand directives contained in the June 2011, May 2013, June 2014, and July 2015 Board decisions have been completed, as detailed in the above discussion of the duty to assist.  Although the Board acknowledges that the November 2015 supplemental opinion did not provide an opinion expressed in the precise probability requested by the Board in the July 2015 remand decision, it was still a substantially compliant opinion because it affirmatively indicated that there was no evidence suggesting aggravation of the Veteran's acquired psychiatric disorder by any of his service-connected disabilities.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the August 2009 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychoses, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

1. Evidence

The Board begins its summation of the evidence with the Veteran's relevant lay statements.  In a June 2007 lay statement the Veteran indicated that he felt he had posttraumatic stress disorder (PTSD) due to traumatic events that he witnessed while on active duty, and noted that he had been treated by VA for sleep and depressive disorders for approximately 15 to 20 years.  At his August 2009 Board hearing the Veteran elaborated that during service he was involved in a race riot that occurred at Fort Stewart, Georgia in 1979.  He stated that nine individuals jumped on him, held him down, and told him they were going to cut his head off, when a military policeperson came into the room with a gun and intervened.  At the time of intervention, one person had a knife to his throat and two other people had pinned his hands behind his back.  Afterwards, the Veteran indicated that he was a star witness in court-martial proceedings, which results in four individuals going to prison.  The Veteran indicated that he saw a psychiatrist for months after this incident.  He indicated that he felt that some of his service treatment records were missing because VA did not have any of the records that he had sent in, but then discussed records relating to a temporary profile he had been placed on due to his shoulder and "stuff."

As discussed above, there are several VA mental health examinations and etiology opinions of record, the first of which was an August 2011 VA examination.  This examiner relayed a detailed history of the Veteran's mental health.  The examiner noted that the Veteran has been divorced since April l982 and has two adult sons, one of whom lives in Arkansas, and the other in Texas.  He also indicated that he lives alone and that his brother recently entered a nursing home.  The Veteran was last employed in 1984 in security work, and has been receiving SSA benefits for a leg injury since 1984.  The Veteran related the 1979 race riot incident to the VA examiner, however, in contrast to the his hearing testimony, indicated that those who attached him had been beating his face and that he had received stiches from his injuries.  He again reiterated that he had received psychiatric treatment following the race riot and that he had been the star witness in court-martial proceedings against four individuals.  Reviewing the Veteran's service treatment records, the examiner noted that there was no indication that the Veteran received any sort of psychiatric treatment while he was in the military, and that similarly there was no record of the Veteran ever having received any injuries to his face, nor were any psychiatric issues or facial injuries or scars noted on the Veteran's separation physical.  The examiner then extensively summarized the Veteran's post-service treatment records.  He noted a 1996 diagnosis of neurotic depression, and an October 1997 complaint that someone had drugged his drink several weeks prior and that this had caused hallucinations and abnormal behavior such as dropping his pants in front of his neighbors.  A gap in treatment is noted.  A January 2005 treatment record documented a report of stress and depression secondary to his father's June 2004 death.  Additional treatment for depression in June 2007 is noted, with a focus on stress due to family problems or the recent deaths of friends.  A particular June 2007 treatment record indicates that the Veteran reported a traumatic military incident involving a soldier being run over by a tank that the Veteran did not discuss with the VA examiner, and is not noted elsewhere in the record.  

The examiner then went on to discuss the Veteran's September 2008 psychiatric hospitalization.  The diagnosis resulting from this hospitalization was delirium secondary to opioid and alprazolam abuse with an indication of personality disorder with narcissist and histrionic traits.  The Veteran denied recent substance abuse to the examiner but also noted that his son put marijuana in his breakfast omelet without his knowledge and that this caused him to have a positive drug screen, and that other family members smoked marijuana in his presence, which has resulted in positive cannabis screening.  The Veteran further indicated that when he worked with a contract security firm in 1984 he was offered a job with a $150,000,000 salary in Saudi Arabia but was not able to take this job due to physical issues.  At the time, the Veteran was employed monitoring camera footage for the security firm.  As for the Veteran's social life, the Veteran indicated that he has had several dating relationships but that all of his close friends are dead and he wonders why he is still here, that he often keeps to himself, and will occasionally visit his son in Fort Smith.  He expressed the sentiment that "friends are like fleas and a few are okay but too many will bleed you."  The Veteran reported nightmares related to the incident at Fort Stewart, and that he has a gun under his pillow and sleeps with his dog on his bed.  He also expressed the sentiment that he cannot trust anyone and that people in his community are stealing things from him and messing with him.  He further indicated that he has special talents such as being able to hear noises that his dog does not hear, for example, during the previous night when he heard something outside he believes that someone was in his truck because his radar detector had been unplugged and his brake lights were on and would not go off.  He also reported witnessing half a dozen murders while working at a fabrication plant in Houston, Texas.  The examiner observed that many of the things that the Veteran reports appear to be exaggerations, and that the Veteran endorses low self-esteem, difficulty sleeping, feeling useless secondary to mobility issues, and thoughts of death.  He discussed that his brother and all of his good friends are dead but denied thoughts of suicide or homicide.  

The August 2011 VA examiner diagnosed the Veteran with depressive disorder and personality disorder with histrionic and narcissist traits, and provided a negative etiology opinion as to direct service connection.  In doing so the examiner explained that the Veteran's histrionic and narcissistic personality features are the most prominent part of his presentation and that it is common for people with personality disorders to have fleeting episodes of anxiety or depression, consistent with the Veteran's medical history.  The examiner further explained that the Veteran does not report the typical avoidant and arousal symptoms characteristic of posttraumatic stress disorder and his record is silent regarding any incident during the military that would meet diagnostic criteria for a traumatic event.  His mild depressive symptoms were noted as not meeting the diagnostic criteria for dysthymia or major depressive disorder and appeared to be mostly related to situational stressors.  The examiner then stated that he did not believe that the Veteran's depression is in any way related to his service-connected right shoulder injury right fourth finger injury or his left varicocele, but did not provide a secondary service connection opinion addressing proximate cause or aggravation.

A November 2012 supplemental opinion again reiterates that lack of evidence in the Veteran's service treatment records indicating stiches to his face or psychiatric treatment following the reported 1979 race riot.  The examiner then reiterated much of the medical history provided by the August 2011 VA examiner, and further noted that the Veteran was diagnosed with delirium secondary to drug abuse in September 2008, as well as personality disorder with narcissistic and histrionic traits.  The November 2012 VA examiner provided a negative etiology opinion as to direct service connection and the proximate cause prong of secondary service connection on this basis.  The examiner also attached a study indicating that there were several causal factors for major depressive disorder including gender, stressful life events, adverse childhood experiences and certain personality traits, as well as a higher incident of this disorder in people with multiple medical problems, unexplained physical symptoms, chronic pain, or use of medical services more frequently than expected, as well as obese people.  However the examiner did not refer to or comment upon this study.

A subsequent opinion was provided in June 2013.  This examiner also provided a negative etiology opinion for direct service connection as well as a negative secondary proximate cause opinion.  In support of these conclusions explained that the Veteran had mild depression related to long-standing personality disorder and then stated that the Veteran's mild depression is not aggravated by his service-connected conditions without further explanation.  An August 2014 VA examiner provided another negative secondary etiology opinion as to proximate cause, indicating that it was less likely than not (less than 50% probability) that the Veteran's depression is proximately due to or the result of his service-connected conditions.  In support of this, the examiner explained that the Veteran did not describes depression due to service-connected physical conditions or resulting pain, but that he reported considerable concerns about problems with his hip replacement, (a non-service connected condition), and social situations.  This examiner was conducted in-conjunction with an in-person examination of the Veteran.  A November 2014 addendum opinion that was asked to address the aggravation prong of secondary service connection indicated that the Veteran's depression was not related to his service-connected conditions and not related to any pain caused by those conditions because he has complained of pain related to his hip condition and has mild depression due to personality characteristics and social issues.  Finally, a November 2015 VA supplemental opinion was provided in response to the following request: is the Veteran's psychiatric disability permanently aggravated by his service-connected right shoulder, left varicocele, fourth right metacarpal, and left wrist disabilities.  The examiner provided one etiology opinion that was extraneous to the actual opinion requested, and another opinion that was responsive to the opinion requested in the rationale section of his opinion.  This latter opinion indicated that the examiner could find no specific evidence that suggests that the Veteran's service-connected conditions aggravated his adjustment disorder, and reiterated that the Veteran's treatment notes referenced concerns about his hips, family members, and neighborhood rather than his service-connected conditions, as based on a review of the Veteran's mental health treatment notes dating back to 1996.

A review of the Veteran's service treatment records reveals no mention of treatment for injuries to the face, no mention of a riot, and no mention of psychiatric treatment.  The Veteran's July 1977 enlistment examination is negative for any psychiatric disorders or symptoms, and a report of medical history completed by the Veteran and attached to the report is negative for any mental health symptoms or illnesses.  Additionally, a post-service April 1981 disability examination is similarly negative for any psychiatric disorders or symptoms, as is a report of medical history completed by the Veteran and attached to the post-service disability examination report.  The Veteran's service treatment records are also silent for any injuries to the face or neck involving stiches, as are the July 1997 and April 1981 examinations.  Furthermore, the Veteran's personnel records are silent for details of any incident involving a race riot or court-martial proceedings, as well as any incident in which a solider was run over by a tank.

A July 1985 review of the Veteran's SSA records reveals that he incurred a fracture of his left femur and left tibia fibula in October 1984.  It also notes that the Veteran has adjustment disorder with mixed emotion features.  VA treatment records from March 1987 notes depression residuals that the Veteran reported noticing since his wife left him after his motor vehicle accident; an orthopedic notes indicates that the Veteran sustained severe injuries to his left lower extremity and underwent numerous surgical procedures that resulted in a leg length inequality of approximately three inches, and the Veteran was diagnosed with back pain secondary to this.  An October 1996 VA treatment record notes depression secondary to medical problems, including gout, right hip, and herniated discs in the lower back; the Veteran was subsequently referred to psychiatry for assessment with pain control after he expressed concerned for irritability and poor sleep.  He was diagnosed with depression.  An August 1997 VA treatment record notes chronic pain and irritability.  The Veteran was diagnosed with adjustment disorder with depressed mood.  A passing reference is made to the Veteran's in-service parachute jump injury, but the primary sources of the Veteran's depression are noted to be family and social issues, as well as hip pain.  A September 1997 VA treatment record noted that the Veteran is mildly depressed due to reported family and romantic relationship issues, with a general notation that the Veteran's physical condition is worsening without further specification.  

For some time after this, the record is silent.  There is, as discussed above, a June 2007 diagnosis of depression, anxiety, and PTSD, after the Veteran relayed seeing a tank run over a soldier.  The June 2007 treatment record also discussed the Veteran's reported hip pain and family stressors extensively.  A July 2007 treatment record contains the Veteran's report of anxiety related to incidents with his family members and his girlfriend stealing from him.  The Veteran's September 2008 hospitalization records are as reported by the August 2011 VA examination, with significant mental confusion noted after the Veteran reported that someone had stolen his medicine from his home and that he saw his sister's head lying on the side of the road.  The Veteran was diagnosed with paranoid ideation and depression.  A June 2009 treatment record notes several family and social stressors, a May 2010 treatment record documents reported familial conflict with one of the Veteran's brothers, and an October 2010 treatment record documents the Veteran's worry over his son and about his brother's move to a nursing home.  Specifically the Veteran expresses worry over his son who just got back from Iraq, and attempted to speak with the Veteran about some of his experiences, which gave the Veteran nightmares.  A December 2010 record notes that the Veteran reported "pain on contact" as a trigger for his substance abuse. 

2. Analysis

Addressing the first element of service connection, the Board finds that there is sufficient evidence of current disability, as indicated by the Veteran's August 2011 diagnosis of depressive disorder and personality disorder with histrionic and narcissistic traits.  As directed by the June 2011 remand order, the August 2011 VA examiner reconciled all of the Veteran's previous mental health diagnoses.  

As for the second element of service connection, the Board first addresses the preliminary matter of the competency and credibility of the Veteran's lay testimony regarding the in-service stressors reported by him.  Although the Board finds that the Veteran is certainly competent to provide testimony as to the factual occurrence of an assault perpetrated against him, the Board finds that the Veteran's testimony is not credible because his Board hearing testimony is inconsistent with the account provided by him to the August 2011 VA examiner in significant ways, including the nature and circumstances of the attack and the injuries he incurred.  Additionally, there are no corroborating records in the claims file documenting such an attack, and there are several documented incidents throughout the Veteran's treatment records and in his August 2011 VA examination report in which the Veteran is noted to or appears to have paranoid suspicions and exaggerated reports.  Accordingly, the Board finds that due to the inconsistencies between the Veteran's Board hearing testimony and his August 2011 VA examination report, as well as the lack of corroborating records in the Veteran's service treatment records and personnel records, that the Veteran's lay statements regarding the in-service race riot are not credible.  As for the Veteran's report that he witnessed a solider run over by a tank, the Veteran has only once provided this statement in a June 2007 treatment record, and has henceforth never reported such an event as an in-service stressor to any VA examiner or at his Board hearing testimony.  Given this, and in light of the thorough August 2011 VA examination report detailing several exaggerated events, the Board finds that the Veteran's June 2007 statement is also not credible.  Moreover, the Board finds that there are sufficient medical treatment records detailed further below indicating an onset of symptoms after service as a result of non-service related conditions and life events.

However, the Board finds that the December 2010 treatment record identifying pain as a possible trigger for substance abuse is sufficient to meet the second criteria of service connection, despite the fact that the December 2010 treatment record is non-specific as to the source of the pain.  The Board makes this finding because the Veteran does have several service-connected disabilities, including a right scapula, left varicocele, a healed right metacarpal fracture, and a post-ganglion cyst on his left wrist, any of which could have been the cause of the pain being referred to, along with any of the Veteran's non service-connected disabilities.

As for the third and final element of service connection, medical nexus, the Board finds that cumulatively the Veteran's service treatment records, his post-service treatment records, and the combined findings of all of the VA examination reports provided in conjunction with the development of this claim, provide significant probative evidence against a finding of service connection.  In doing so, the Board notes that the Veteran' July 1977 enlistment examination and the Veteran's post-service April 1981 disability examination are both negative for any indication or report of psychiatric treatment as are the Veteran's service treatment records.  Additionally, as noted by the August 2011 VA examiner as well as subsequent VA examiners there is no medical evidence available in the Veteran's service treatment records as to treatment for injuries to the face or neck, or psychiatric treatment, and there is also no indication that any service treatment records are missing from the Veteran's claims file.  Moreover, there is no evidence of a continuity of symptoms after service, as the Veteran's first diagnosis of any mental health disorder is not noted until July 1985, and its onset is ascribed to a 1984 motor-vehicle accident and a subsequent divorce, as indicated by the Veteran's March 1987 treatment records.  Likewise, there is also no medical evidence of psychiatric symptoms within one year after service, and the Board has found that the Veteran's testimony as to such symptoms to lack credibility.  

As for the secondary theory of service connection raised by the record, the November 2012, June 2013, August 2014, November 2014, and November 2015 are cumulatively predicated on a thorough review of the Veteran's medical history which reveals an onset of depression related to his personality disorder, marital, family, and social issues, as well as pain management.  However, as pointed out by these examiners there is no specific indication that any of the Veteran's service-connected disabilities are the primary cause of the pain that he has reported as a triggering factor for substance abuse, which is noted in the December 2010 treatment record.  Additionally, as above outlined the mental health treatment records and the Veteran's own reports to the August 2011 and August 2014 VA examiners, to the extent that the Veteran's depressive disorder is related to his pain, his primary pain issue is his hip pain and low back and lower extremity pain related to his hip issues, disorders for which the Veteran is not service-connected.  Accordingly, because the findings of the August 2011, November 2012, June 2013, August 2014, November 2014, November 2015 VA examination reports and supplemental opinions are largely corroborated by the Veteran's service treatment records and post-service treatment records, the Board finds such records to be probative.  Accordingly, the Board finds that there is insufficient evidence of medical nexus and as such, entitlement to service connection for a psychiatric disorder is not warranted here.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


